DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 5-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 5, line 1, what is the difference between this conveying roller and the conveying roller set forth in Claim 1, line 4?  Are they the same roller or are there a plurality of rollers?
Claim 6 is vague and indefinite.  On line 1, “the separator” has no antecedent basis in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spatafora (U.S. Patent No. 5,772,150).
Claim 1, Spatafora, Figures 1-6, teaches an apparatus 1 for changing a roll and connecting a new material web to an end of an old material web, the apparatus comprising: 
- a first roll 7a, whose wound-up, first material web 3a can be unwound; 
- a conveying device, in particular a conveying roller 55,56, over which the first material web may be guided in a guiding area 45 at a conveying speed; 
- a second roll 7b, with which the new material web 3b may be supplied; 
- a drive device 53 for rotationally driving the second roll 7b (See Column 5, lines 1-7.  Note that web 3b can be automatically fed to guiding area 45 and driven by motor roller 53 and thereby driving roll 7b); 
- a severing device 42 for severing the first material web 3a, with which the material web may be severed in order to create a trailing end in the guiding area 45 or upstream of the guiding area; and 
- a control and/or regulating device 74 for mutual adjustment of the trailing end and the web start of the new material web such that the trailing end and the web start are at a distance greater than 0 mm (distance between the trailing end and the web start is created by the thickness of knife 44) from one another and are free of overlap, 
wherein the mutual adjustment comprises synchronization of the trailing end and the web start of the new material web by setting the web start of the new material web to the conveying speed and aligning the angular position of the web start of the new material web relative to the trailing end (trailing end and web start are being driven to the conveying speed and the angular position aligned by the suctions rollers 32,33,40,41 driven by motors 50,53), 
wherein: 

- the conveying speed of the trailing end and the web start in the guiding area exceeds 0 2Atty Dkt. No.: WIND-010 USSN: 16/069,472meters per minute.
With respect to Claim 4, Spatafora further teaches wherein the apparatus is designed as buffer-free.  
With respect to Claim 5, Spatafora further teaches wherein a conveying roller 55,56 is provided as a conveying device.  
With respect to Claim 8, the method described in these claims would inherently result from the use of the apparatus of Spatafora as advanced above. 
With respect to Claim 9, Spatafora further teaches wherein the conveying roller 55,56 is a contact roller.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spatafora as applied to Claims 1, 4-5, and 8-9 in view of Pasquale (U.S. Patent Application Publication No. 2018/0079614).
With respect to Claim 2, Spatafora is advanced above. 

  However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to control the distance of the apparatus of Spatafora as specified in Claim 2 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum distance for a particular use.
With respect to Claim 3, Spatafora is advanced above.  
Spatafora teaches all the elements of the apparatus but it is unclear whether the adjustment and/or connection take place at a conveying speed exceeding 0 meters per minute (m/min), preferably more than 50 m/min, in particular more than 100 m/min. 
 However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to control the speed of the apparatus of Spatafora as specified in Claim 3 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum speed for a particular use.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654